Case: 2:20-mj-00501-CMV Doc #: 1 Filed: 07/16/20 Page: 1 of 5 PAGEID #: 1

AO 106 (Rev 01/09) Application for o Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of
(Briefly describe the property to be searched . YL a5)
or idemify the person by name and address) Case No. ; \

4371 Kendale Court
Columbus, Ohio 43220

APPLICATION FOR A SEARCH WARRANT

|, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that there is now concealed on the following person or property
located in the Southern Districtof _ Ohio (identifv the person or describe property to

be searched and give its location) The residence located at 4371 Kendale Court, Columbus, Ohio 43220, which is located on
the west-side of Kendale Court, and is described as a one-story, single family residence,
white in color, with white trim, with the front door facing east, and includes the surrounding
curtilage as well as any vehicles associated therewith.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
See Attachment A, which is attached hereto and fully incorporaetd herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
& evidence of a crime;
os contraband, fruits of crime, or other items illegally possessed;
os property designed for use, intended for use, or used in committing a crime;
O a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18 U.S.C.§ — 922(g)(9) _, and the application is based on these
facts: See the Affidavit of ATF TFO Jerry Orrick, which is attached hereto and fully incorporated herein.

wo Continued on the attached sheet.

© Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

CZ ¢ PAROT
dApphtant’s signature

Jerry Orick, ATF Task Force Officer

Printed name and title

    
 

Sworn to before me and signed in my presence.

Date: 2 I-Ie tA, Cf

City and state: Columbus, Ohio Chelsey M. Vascura , U.S.
Printed name and'G
Case: 2:20-mj-00501-CMV Doc #: 1 Filed: 07/16/20 Page: 2 of 5 PAGEID #: 2

Case No.
FFIDAVIT

I.
INTRODUCTION

I, Jerry Orick, being duly swom, depose and state as follows: I am a Columbus, Ohio Division
of Police Detective and have been so employed in this capacity since 2001. I am currently assigned to
the Columbus, Ohio Division of Police Major Crimes Bureau / Task Force Unit and have served in this
capacity since 2005. 1 am currently assigned as a Task Force Office with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives (ATF), and I have been an ATF Task Force Officer since 2005.
During the course of my employment, I have received specific training and have obtained experience
in investigations of federal firearms violations, federal narcotics trafficking violations, and currency
violations, including money laundering. Based upon my training, experience, investigative efforts, and
information and insight given to me by other Columbus, Ohio Division of Police (CPD) Detectives,
ATF Agents, and law enforcement officers, I submit there is probable cause to believe that Herman D.
WALKER possessed firearms after having been convicted of a misdemeanor crime of domestic
violence. I believe there exists sufficient probable cause that, contained within the below listed
property, evidence of those activities exist.

Il.
PURPOSE OF AFFIDAVIT

This affidavit is submitted for the limited purpose of establishing probable cause in
support of an application of a warrant to search the property located at 4371 Kendale Court,
Columbus, Ohio 43220 and, therefore, it contains only a summary of the relevant facts. I have
not included each and every fact that I, or others, have learned during the course of this
investigation. The information set forth in this affidavit is based on my own participation in the
investigation, information I have received from other law enforcement officials, and from my
and other investigators’ analysis of documents and records relating to this investigation. I am
familiar with the investigative efforts of other CPD Detectives and Officers, ATF Agents and
Task Force Officers, and United States Marshals Service Fugitive Task Force members who
have worked on this investigation. I believe there exists sufficient probable cause that evidence
of a violation of Title 18, United States Code, Section 922(g)(9), possession of a firearm by a
person previously convicted of a misdemeanor crime of domestic violence, will be found therein.

Hil.
ITEMS TO BE SEIZED

A list of the specific items to be seized from 4371 Kendale Court, Columbus, Ohio
43220 is attached hereto as Attachment A, and Attachment A is incorporated herein by reference.
Case: 2:20-mj-00501-CMV Doc #: 1 Filed: 07/16/20 Page: 3 of 5 PAGEID #: 3

Based on my training and experience, as detailed above, 1 believe probable cause exists that the
items listed in Attachment A will be found at 4371 Kendale Court, Columbus, Ohio 43220.

IV.
PROB USE

1. On or about February 2, 2001, Herman D. WALKER was convicted of domestic violence, a
misdemeanor, in violation of Ohio Revised Code 2919.25, Licking County, Ohio Municipal
Court, case number: 01CR-B00214.

2. During the course of this investigation, it was discovered that WALKER attempted to have
the conviction expunged in 2016 and 2019, and both attempts were denied by the Court.

3. On or about June |, 2020, Columbus, Ohio Division of Police Detectives were conducting
surveillance in the area of High Street and E. North Broadway, Columbus, Ohio when
WALKER was observed with a Smith and Wesson, model M&P 15, .223 rifle, bearing serial
number: ST799778. The firearm was loaded with 25 rounds and observed slung over
WALKER'’s shoulder. Detectives also observed a Beretta, model M9, 9mm pistol bearing
serial number: M9-156962 in a holster on WALKER's right hip. The firearm was found to
be loaded with 14 rounds. Later, WALKER was observed putting the firearms in his vehicle.

4. On June J, 2020, WALKER was arrested for having weapons while under disability in
violation of Ohio Revised Code 2323.12 and he was released with a summons to appear in
Court.

3. Onor about July 14, 2020, an Indictment was returned by a federal Grand Jury and an arrest
warrant was issued for a federal firearms violation, alleging that, on June 1, 2020, WALKER
was in possession of firearms after having been convicted of a misdemeanor crime of
domestic violence, in violation of Title 18, United States Code, Section 922(g)(9).

6. On July 16, 2020, members of the United States Marshals Fugitive Task Force knocked on
the front door of 4371 Kendale Court, Columbus, Ohio 43220. WALKER'’s fiancé, Louann
Thompson, answered the door and allowed the Task Force members inside. Thompson
allowed the Task Force members to search the residence for WALKER with negative results.
However, while clearing the residence, Task Force members observed a black handgun in
plain view on a night stand in the bedroom shared by Thompson and WALKER. Thompson
informed Task Force members that the firearm belonged to WALKER. Task Force members
also observed a firearm safe in the residence and Thompson informed the Task Force
members that the firearm safe was WALKER's and that there was at least one (1) additional
firearm in the safe.

7. Thompson informed Task Force members that WALKER was currently at work. Task Force
members were able to locate WALKER and arrest him without incident. During the arrest
processing, WALKER provided the combination to the firearms safe to Task Force members.
Case: 2:20-mj-00501-CMV Doc #: 1 Filed: 07/16/20 Page: 4 of 5 PAGEID #: 4

8. I believe that the above facts establish that WALKER, who is prohibited under federal
law to possess firearms, has firearms in 4371 Kendale Court, Columbus, Ohio 43220,
which is located within the Southern District of Ohio.

CONCLUSION

In view of the above-mentioned facts and my training and experience in the investigation, |
believe that contained within 4371 Kendale Court, Columbus, Ohio 43220 is evidence of a
violation of Title 18, United States Code, Section 922(g)(9), possession of a firearm by a person
previously convicted of a misdemeanor crime of domestic violence.

CHEZ tears
Jerry ( Odek .

Task Force Officer

Bureau of Alcohol, Tobacco, Firearms, and Explosives

Sworn to and subscribed before me this i day of July 2020 in Columbus, Ohio.

} rR
Chelsey M. Vascura

U.S. MAGISTRATE JUDGE
-Case:.2:20-mj-00501-CMV Doc #: 1 Filed: 07/16/20 Page: 5 of 5 PAGEID #5

ATTACHMENT A:

ITEMS TO BE SEIZED

Based upon the above information, your affiant believes probable cause exists that now
contained within the premises of 4371 Kendale Court, Columbus, Ohio 43220, its curtilage and
any vehicles associated therewith are:

a) firearms and ammunition, as defined by 18 U.S.C. § 921, and other
dangerous weapons; and

b) identification evidence and/or indicia (such as cancelled mail, deeds,
leases, rental agreements, photographs, bills, diaries, keys, and
identification documents) which tend to identify the person(s) in
residence, occupancy, control, or ownership of the subject premises.
